Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification

2. The abstract of the disclosure is objected to because it contains legal 
term "comprise". Correction is required. See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 4, “ the total number of eigenvalues”, lack antecedent basis
In claim 1, lines 11-12, “the first set of antennas- - -” and “the second set of antennas”, lack antecedent basis.
In claim 8 lines 1-2, “the minimum eigenvalue and the maximum eigenvalue”, lack antecedent basis.
In claim 13, line 6, “ the total number of eigenvalues”, lack antecedent basis
the first set of antennas- - -” and “the second set of antennas”, lack antecedent basis.
In claim 20 lines 1-2, “the minimum eigenvalue and the maximum eigenvalue”, lack antecedent basis.
5. Claims 2-7, 9-12, 14-19 and 21-24 depend from rejected claims 1 and 13 and are therefore rejected therewith.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

7.	Claims 1-24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,637,544 B1.  Although the conflicting claims are not identical, they are not patentably distinct from each other because it would be obvious to one of ordinary skill in the art that in 10,637,544 B1, it is necessary to have the complimentary device of the instant application.  U.S. Patent No. 10,637,544 B1, therefore, anticipates the instant application.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-11 and 13-23 are rejected under 35 U.S.C. 103 as being unpatentable over Foo (US 20160352012)(see IDS) in view of Kai-Bor Yu ("Recursive updating the eigenvalue decomposition of a covariance matrix"; IEEE Transactions on Signal Processing (Volume: 39, Issue: 5 , May 1991), pp. 1136 – 1145)(see ids).

With regards to claim 1, Foo discloses a method of antenna selection ([0026], The method includes controlling an array of antenna elements associated with the access point to establish a plurality of radio beams, selecting a subset of less than all of the plurality of radio beams for use in communication between said one of the set of terminals and the access point. In [0081], the antenna array may be selected from a variety of types of broadband radiators such as a broadband patches or dipoles) comprising:
performing a partial update to a first selection of antennas to produce a second selection of antennas ([0008], a beam selector configured to select a subset of the plurality of radio beams for use in transmitting a signal to one of the set of terminals. In various embodiments the mutually orthogonal radio beams also have a low Beam Coupling Factor. In [0026], selecting a subset of less than all of the plurality of radio beams for use in communication between said one of the set of terminals and the access point);
computing eigenvalues based on fewer than the total number of eigenvalues corresponding to the first selection, the updated eigenvalues corresponding to the second selection ([]0055], the spectrum may refer to the spectral decomposition or Eigen decomposition of the system matrix. For example, the eigenvalues .lamda..sub.i.sup.k and magnitudes of the eigenvectors EV.sup.i of the system matrix for terminal k may be determined, where i indexes over all r eigenvalues of said system matrix. Subsequently, the total power in beam j for terminal k, denoted P.sup.k(j), may correspond to the summation over i from 1 to r):
computing a second Multiple Input Multiple Output (MIMO) performance based on the computed eigenvalues ([0027], Radio beam selection may comprise selecting a relatively small number of beams for use in communication with each terminal. For example, the number of beams may be two beams or three beams. In various embodiments, a power criterion, as described below, is used to drive the beam selection, such that beams of relatively low power with respect to a terminal are unused for communication with said terminal); and 
based on a comparison between the second MIMO performance and a first MIMO performance corresponding to the first selection of antennas, performing at least one of MIMO transmission and MIMO reception from an antenna array that comprises the first set of antennas or the at least the second set of antennas([0056], The beam selector further comprises a beam selection rule implementation module 530 which is configured, based on the values P.sup.k(j) indicative of the total power in each beam of the Mu-MIMO array seen by terminal k, to select, from the set of beams, a subset of beams for use in communicating with terminal k. For example, a limited number of beams of relatively higher power may be selected based on a predetermined rule set. The rule set may include comparison of the beam powers or the sum of beam powers to a threshold parameter Pmin 535 and, for example, selecting a limited or unlimited number of beams having powers greater than the threshold parameter or selecting a substantially minimum number of beams having relatively highest powers such that the selected beams have a sum total power greater than the threshold parameter.  Also in [0066], Alternatively, another criteria can be used to select from all beams having a total power exceeding the threshold.
Foo discloses all of the subject matter discussed above, but is not explicit about computing updated eigenvalues
However Kai-Bor Yu discloses an additive rank-A modification corresponding to adding and deleting blocks of data to and from the covariance matrix (see subsection II. Updating the EVD of the Covariance Matrix, A. Modified Eigenvalue problem).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Foo as taught by Kai-Bor Yu and include computing updated eigenvalues.

Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention

To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2) a finding that there was reasonable expectation of success; and
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Foo as taught by Kai-Bor Yu and include computing updated eigenvalues. with a reasonable expectation of success, thus efficient algorithm for adaptive estimation or tracking problems (see page 1137, subsection 1, Introduction, last sentence in paragraph  2).

Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

claim 13,  the combination of Foo and Kai-Bor Yu discloses an apparatus, comprising at least one processor, at least one memory in electronic communication with the at least one processor ([0105], a computer device (personal computer, server, or network device) to execute the methods provided in the embodiments of the present invention) , and instructions stored in the at least one memory, the instructions executable by the at least one processor for:
performing a partial update to a first selection of antennas to produce a second selection of antennas;
computing updated eigenvalues based on fewer than the total number of eigenvalues corresponding to the first selection, the updated eigenvalues corresponding to the second selection;
computing a second Multiple Input Multiple Output (MIMO) performance based on the updated eigenvalues; and
based on a comparison between the second MIMO performance and a first MIMO performance corresponding to the first selection of antennas, performing at least one of MIMO transmission and MIMO reception from an antenna array that comprises the first set of antennas or the at least the second set of antennas (Claim 13, recites similar limitations as in claim 1 above, see similar rejection as in claim 1 above).

With regards to claims 2 and 14,  the combination of Foo and Kai-Bor Yu discloses the method of Claim 1, wherein performing the partial update comprises at least one of adding an antenna to the first selection, deleting an antenna from the first selection, and employing a sliding window (Kai-Bor Yu, page 1137, left column, first paragraph, to use a sliding window, which is analogous to short-time signal analysis, where data within the window is assumed to be stationary. This strategy corresponds to adding a row to and deleting a row from the data matrix, simultaneously, or to the following rank-2 covariance matrix update problem:)

With regards to claims 3 and 15, the combination of Foo and Kai-Bor Yu discloses the method of Claim 1, wherein the first selection of antennas comprises at least a Massive MIMO antenna array, ([0034], a radio communication system comprising an antenna array such as a Multi-user MIMO (Mu -MIMO) or Massive MIMO array)).

With regards to claims 4 and 16, the combination of Foo and Kai-Bor Yu discloses the method of Claim 1, further comprising computing up to the total number of eigenvalues corresponding to the first selection ([0055], the eigenvalues .lamda..sub.i.sup.k and magnitudes of the eigenvectors EV.sup.i of the system matrix for terminal k may be determined, where i indexes over all r eigenvalues of said system matrix).
With regards to claims 5 and 17, the combination of Foo and Kai-Bor Yu discloses the method of Claim 1, wherein the updated eigenvalues approximate an eigen system of a modified Hermitian matrix corresponding to the second selection based on knowledge of an eigen system of a Hermitian matrix corresponding to the first selection (see subsection II. Updating the EVD of the Covariance Matrix, A. Modified Eigenvalue problem, The modified eigenvalue problem is concerned with computing the eigensystem of the modified Hermitian matrix, given the a priori knowledge of the eigensystem of the original matrix. Specifically, we are concerned with the following additive modification).

With regards to claims 6 and 18, the combination of Foo and Kai-Bor Yu discloses the  method of Claim 1, wherein at least one of singular value decomposition and eigen-decomposition is used to compute the eigenvalues and the updated eigenvalues ( see subsection 1, Introduction, the eigenvalue decomposition (EVD) of a covariance matrix or the singular value decomposition (SVD) of a data matrix is required). 

With regards to claims 7 and 19, the combination of Foo and Kai-Bor Yu discloses the method of Claim 1, wherein the eigenvalues are calculated from at least one of a data matrix, a channel matrix, and a covariance matrix (see subsection 1, Introduction, the eigenvalue decomposition (EVD) of a covariance matrix or the singular value decomposition (SVD) of a data matrix is required). 
With regards to claims 8 and 20, the combination of Foo and Kai-Bor Yu discloses the The method of Claim 1, wherein the updated eigenvalues comprise the minimum eigenvalue and the maximum eigenvalue of the total number of eigenvalues corresponding to the second selection(Kai-Bor Yu discloses an additive rank-A modification corresponding to adding and deleting blocks of data to and from the covariance matrix (see subsection II. Updating the EVD of the Covariance Matrix, A. Modified Eigenvalue problem).
claims 9 and 21, the combination of Foo and Kai-Bor Yu discloses the method of Claim 1, wherein the MIMO performance comprises a condition number (Foo, [0081], The total number of columns and rows of radiating elements in the array may vary depending on antenna array requirements).

With regards to claims 10 and 22, the combination of Foo and Kai-Bor Yu discloses the method of Claim 1, wherein computing updated eigenvalues is performed via at least one of parallel processing and pipelined processing ( Kai-Bor Yu, page 1137, right column, second paragraph, ”The algorithm  involves a -- -in a parallel”) .

With regards to claims 11 and 23, the combination of Foo and Kai-Bor Yu discloses the method of Claim 1, wherein computing updated eigenvalues is performed using numerical computations with a selectable accuracy(see subsection II. Updating the EVD of the Covariance Matrix, A. Modified Eigenvalue problem, The modified eigenvalue problem is concerned with computing the eigensystem of the modified Hermitian matrix, given the a priori knowledge of the eigensystem of the original matrix. Specifically, we are concerned with the following additive modification).
10.	Claims 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Foo (US 20160352012)(see IDS) in view of Kai-Bor Yu ("Recursive updating the eigenvalue decomposition of a covariance matrix"; IEEE Transactions on Signal Processing (Volume: 39, Issue: 5 , May 1991), pp. 1136 – 1145)(see ids) as applied in claims 1 and 13 above and further in view of Yu(US 2003/0085832).

With regards to claims 12 and 24, the combination of Foo and Kai-Bor Yu discloses the method of Claim 1, but are not explicit about wherein computing updated eigenvalues is performed using a spectrum-slicing algorithm to isolate eigenvalues to disjoint intervals and using Newton's method to search within at least one of the disjoint intervals.
However, Yu discloses in [0074], Newton’s method can be employed for the eigenvalue search. In [0105], Moreover, the eigenvalue can be isolated to disjoint intervals easily and simultaneously searched in parallel. It can be located to any desired accuracy by using a spectrum-slicing equation requiring evaluation of the inertia of a much-reduced-size (k.times.k) Hermitian matrix. In [0107], For the algorithm described herein, the efficiency depends on the fact that the eigenvalues can be isolated easily and thus searched in parallel. Also see [0110] using the spectrum slicing equation.
Therefore, it would have been obvious to one of ordinary skill in the art before theeffective filing date of the claimed invention to modify the invention of Foo and Kai-Bor Yu as taught by Yu and include wherein computing updated eigenvalues is performed using a spectrum-slicing algorithm to isolate eigenvalues to disjoint intervals and using Newton's method to search within at least one of the disjoint intervals.
Rationale: Some teaching, suggestion, or motivation in the prior art thatwould have led one of ordinary skill to modify the prior art reference or tocombine prior art reference teachings to arrive at the claimed invention 
 
(1) a finding that there was some teaching, suggestion, or motivation, either inthe references themselves or in the knowledge generally available to one of ordinaryskill in the art, to modify the reference or to combine reference teachings; 
(2) a finding that there was reasonable expectation of success; and 
(3) whatever additional findings based on the Graham factual inquiries may benecessary, in view of the facts of the case under consideration, to explain a conclusionof obviousness. 
In this case: 
It would have been obvious to one of ordinary skill in the art before the effectivefiling date of the claimed invention to modify the invention of Foo and Kai-Bor Yu as taught by Yu and include wherein computing updated eigenvalues is performed using a spectrum-slicing algorithm to isolate eigenvalues to disjoint intervals and using Newton's method to search within at least one of the disjoint intervals with a reasonable expectation of success, thus improved methods with less complexity, desired accuracy (see Yu, [0105], [0110]). 
Therefore, the claimed subject matter would have been obvious to a personhaving ordinary skill in the art at the time the invention was made

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Baligh (US 2017/0134202)(see IDS) discloses apparatus and methods for low PAPR transmission in MIMO systems.
12. Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        March 11, 2022